DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation "the seal" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  In claim 21, a first seal and a second seal were introduced.  However, it is unclear if “the seal” in claim 28 is referring to the first seal or the second seal.  Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 25-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samangooie (US 9,022,679, cited in IDS).
Regarding claim 21, Samangooie teaches an applicator device comprising: a protective film (12, Fig 3-5; Col 3, Ln 62-67) wherein an enclosure (12 & 14) in the protective film defines an inner volume (space taken up by 18, Fig 4) of at least one reservoir (12), the enclosure having an opening (16) at a proximal end of the at least one reservoir, an outer perimeter at an outer edge of the protective film and an inner perimeter around the at least one reservoir (as shown in Fig 3-4); a first film (20) fixedly attached to the protective film at a first seal (24, Fig 5) at the outer perimeter and at a second seal (24, Fig 5) at the inner perimeter (Col 5, Ln 44-57), the first film further comprising at least one opening (Col 5, Ln 44-57) disposed therethrough within the inner perimeter; and an application layer (22) fixedly attached to the first film.
Samangooie further teaches in claim 25 wherein the at least one opening disposed throught the first film is a plurality of macro-perforations (Col 5, Ln 44-57); in claim 26 wherein the at least one opening disposed through the first film is a frangible aperture (24, Fig 8) comprising a plurality of micro-perforations (Col 4, Ln 45-53); in claim 27 wherein the at least one opening disposed through the first film is at least one port (24, Fig 19), and the at least one port is covered by a pull tab (as shown in Fig 19) which extends beyond the reservoir (inherent feature so the user can access the pull tab and pull it out to open the port); and in claim 28 (as best understood) wherein the frangible aperture comprising the plurality of micro-perforations is a burst seal (Col 4, Ln 45-51; therefore a burst seal) within the perimeter of the reservoir, the burst seal having a burst pressure that is less than the seal joining the first film, and the application layer to the reservoir (inherent feature since the burst seal has to be the weakest part of the device so it can be activated by a user).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Samangooie, in view of Fazzolari (US 8,631,941).
Regarding claim 1, Samangooie teaches an applicator device, comprising: at least one reservoir (12, Fig 3-5), wherein an enclosure (12 & 14) defines an inner volume (space taken up by 18, Fig 4) of the at least one reservoir, the enclosure having an opening (16) at a proximal end of the at least one reservoir, wherein the boundary of the opening defines a perimeter of the at least one reservoir (as shown in Fig 3-4); a first film (20), wherein the first film is fixedly attached along the perimeter of the at least one reservoir (Col 4, Ln 45-47) and the first film has at least one opening disposed therethrough within the perimeter of the at least one reservoir (opening defined by 24 in Fig 5; Col 5, Ln 44-57); and an application layer (22), wherein the application layer is fixedly attached along the perimeter of the at least one reservoir (as shown in Fig 3).
Samangooie further teaches in claim 2 wherein the at least one opening disposed throught the first film is a plurality of macro-perforations (Col 5, Ln 44-57); in claim 3 wherein the at least one opening disposed through the first film is at least one port (24, Fig 19), and the at least one port is covered by a pull tab (as shown in Fig 19) which extends beyond the reservoir (inherent feature so the user can access the pull tab and pull it out to open the port); and in claim 4 at least one engagement point (sides of 14, best shown in Fig 1) disposed on an exterior surface of the enclosure. 
Samangooie teaches substantially all features of the claimed invention except for a powder or crystalized solid disposed within the at least one reservoir (claim 1); and at least one capsule disposed within the at least one reservoir, wherein the powder is disposed within the at least one capsule (claim 5).  
Attention is directed to Fazzolari that teaches in claim 1 a powder or crystalized solid (16, Fig 1-3; Col 3, Ln 24-25) disposed within the at least one reservoir (14); and in claim 5 at least one capsule (16; Col 3, Ln 24-25) disposed within the at least one reservoir (14), wherein the powder is disposed within the at least one capsule (12).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use powder instead of liquid inside the reservoir or better yet, place the powder inside the at least one capsule inside the reservoir, in view of Fazzolari's teaching.  Oftentimes the mixing of different forms of materials is best done at the time of use, and different forms of materials are kept in separate areas of the reservoir by the use of capsules.  At the time of use, a user can break the capsule to mix the different forms of material together.  
Regarding claim 9, Samangooie teaches an applicator device, comprising: a reservoir (12, Fig 3-5), wherein an enclosure (12 & 14) defines an inner volume (space taken up by 18, Fig 4) of the reservoir, the enclosure having an opening (16) at a proximal end of the reservoir, wherein the boundary of the opening defines a perimeter of the reservoir (as shown in Fig 3-4); a first film (20), wherein the first film is fixedly attached along the perimeter of the reservoir (Col 4, Ln 45-47) and the first film has at least one opening disposed therethrough within the perimeter of the reservoir (opening defined by 24 in Fig 5; Col 5, Ln 44-57); and an application layer (22), wherein the application layer is fixedly attached along the perimeter of the reservoir (as shown in Fig 3).
Samangooie further teaches in claim 10 wherein the at least one opening disposed throught the first film is a plurality of macro-perforations (Col 5, Ln 44-57); in claim 11 wherein the at least one opening disposed through the first film is at least one port (24, Fig 19), and the at least one port is covered by a pull tab (as shown in Fig 19) which extends beyond the reservoir (inherent feature so the user can access the pull tab and pull it out to open the port); and in claim 12 at least one engagement point (sides of 14, best shown in Fig 1) disposed on an exterior surface of the enclosure. 
Samangooie teaches substantially all features of the claimed invention except for a powder or crystalized solid disposed within a capsule disposed within the reservoir (claim 9).  
Attention is directed to Fazzolari that teaches in claim 9 a powder or crystalized solid (16, Fig 1-3; Col 3, Ln 24-25) disposed within a capsule (12) disposed within the reservoir (14).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use powder instead of liquid inside the reservoir or better yet, place the powder inside the at least one capsule inside the reservoir, in view of Fazzolari's teaching.  Oftentimes the mixing of different forms of materials is best done at the time of use, and different forms of materials are kept in separate areas of the reservoir by the use of capsules.  At the time of use, a user can break the capsule to mix the different forms of material together.  
Claims 7 and 13 (claim limitations are the same thus treated together) are rejected under 35 U.S.C. 103 as being unpatentable over the modified device of Samangooie, as applied in claims 1 and 9, in view of Follman et al (US 2018/0333566), hereinafter Follman.
Regarding claims 7 and 13, the modified device of Samangooie teaches substantially all features of the claimed invention except for wherein the pad is impregnated with at least one 25of dry components or liquid components.  Attention is directed to Follman that teaches wherein the pad (600) is impregnated with at least one 25of dry components or liquid components (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to impregnate the pad with at least one of dry or liquid components, in view of Follman's teaching.  Oftentimes the mixing of several different forms of materials is best done at the time of use, and different forms of materials are kept in separate areas of the applicator device such as at the pad.
Claims 8, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over the modified device of Samangooie, as applied in claim 1, in view of Stanton (US 3,386,793).
Regarding claims 8, 15-17, the modified device of Samangooie teaches substantially all features of the claimed invention except for a cover or a sealing layer attached to the application layer.
Attention is directed to Stanton that teaches in claim 8 a cover (23); in claim 15 a sealing layer (23) removedly attached to the application layer (Col 3, Ln 15-17); in claim 16 (interpreted as product-by-process claim) wherein the sealing layer is laminated to the 25application layer (Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985.) See MPEP 2113); and in claim 17 wherein the sealing layer is adhered to the application layer (Col 3, Ln 15-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a cover or a sealing layer removedly attached to the application layer by however means, in view of Stanton’s teaching.  Protecting the cleanliness of the applicator layer until time of use is crucial and important in providing an effective applicator device.  
Claims 14, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over the modified device of Samangooie, as applied in claim 9, in view of Stanton.
Regarding claims 14, 18-20, the modified device of Samangooie teaches substantially all features of the claimed invention except for a cover or a sealing layer attached to the application layer.
Attention is directed to Stanton that teaches in claim 14 a cover (23); in claim 18 a sealing layer (23) removedly attached to the application layer (Col 3, Ln 15-17); in claim 19 (interpreted as product-by-process claim) wherein the sealing layer is laminated to the 25application layer (Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985.) See MPEP 2113); and in claim 20 wherein the sealing layer is adhered to the application layer (Col 3, Ln 15-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a cover or a sealing layer removedly attached to the application layer by however means, in view of Stanton’s teaching.  Protecting the cleanliness of the applicator layer until time of use is crucial and important in providing an effective applicator device.  
Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Samangooie, in view of Stanton.
Regarding claims 22-24, Samangooie teaches substantially all features of the claimed invention except for a sealing layer attached to the application layer.
Attention is directed to Stanton that teaches in claim 22 a sealing layer (23) removedly attached to the application layer (Col 3, Ln 15-17); in claim 23 (interpreted as product-by-process claim) wherein the sealing layer is laminated to the 25application layer (Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985.) See MPEP 2113); and in claim 24 wherein the sealing layer is adhered to the application layer (Col 3, Ln 15-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a cover or a sealing layer removedly attached to the application layer by however means, in view of Stanton’s teaching.  Protecting the cleanliness of the applicator layer until time of use is crucial and important in providing an effective applicator device.  
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Samangooie, in view of Follman.
Regarding claims 29, Samangooie teaches substantially all features of the claimed invention except for wherein the pad is impregnated with at least one 25of dry components or liquid components.  Attention is directed to Follman that teaches wherein the pad (600) is impregnated with at least one 25of dry components or liquid components (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to impregnate the pad with at least one of dry or liquid components, in view of Follman's teaching.  Oftentimes the mixing of several different forms of materials is best done at the time of use, and different forms of materials are kept in separate areas of the applicator device such as at the pad.

 Allowable Subject Matter
Claims 30-31 are allowed.
The following is a statement of reasons for allowance:  claim 30 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
The prior art of record, Samangooie (US 9,022,679), does not teach “a plurality of reservoirs, the enclosure having an opening at a proximal end of each of the plurality of reservoirs, an outer perimeter at an outer edge of the upper portion and an inner perimeter around each of the plurality of reservoirs; at least one pull tab that covers the at least one port disposed through the first film within each of the inner perimeters” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 30.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed on January 20, 2022 have been fully considered but they are not persuasive.  Applicant has totally changed the scope of the independent claims 1, 9, 21 and 30 to different embodiments.  Therefore, applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new grounds of rejection as discussed supra.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4,183,684 to Avery is directed to the state of the art as an applicator device with a capsule.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER C CHIANG whose telephone number is (571)270-5613. The examiner can normally be reached Mon-Fri 10 AM- 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER C CHIANG/Primary Examiner, Art Unit 3754